 Case 2:20-cv-00146 Document 104 Filed 12/17/20 Page 1 of 2 PageID #: 3288



                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

AMBER D. HALL,

           Plaintiff,

v.                                        Civil Action No. 2:20-cv-00146

GESTAMP WEST VIRGINIA, LLC,
BARRY HOLSTEIN, KENNETH SUPRENANT,
and SCOTT HUGHES,

           Defendants.

                                  ORDER


           Pending is the defendants’ motion to substitute a

corrected version of their motion to strike the plaintiff’s

evidentiary submission, filed December 16, 2020 (ECF No. 103).


           The defendants state that the version of the motion to

strike they filed on December 14, 2020, inadvertently omits the

name of one of the plaintiff’s witnesses whose testimony or

other submissions the motion challenges from a section of the

motion containing a list of such witnesses.         See ECF No. 103 at

1.   The corrected version adds the witness’s name to the list,

but it does not add any arguments regarding the witness that

were not already included in the filed version.          Compare ECF No.

99, with ECF No. 103-1.


           The court finds that there is good cause to substitute

the corrected version of the motion and that there is no
 Case 2:20-cv-00146 Document 104 Filed 12/17/20 Page 2 of 2 PageID #: 3289



prejudice to the plaintiff.      Accordingly, it is ORDERED that the

defendant’s motion to substitute a corrected version of their

motion to strike the plaintiff’s evidentiary submission (ECF No.

103) be, and hereby it is, granted.       The Clerk is directed to

substitute the filed version of the motion with the corrected

version of the motion provided by the defendants.


          The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                        ENTER: December 17, 2020




                                    2
